DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

Claims 16-34 are pending.  Claims 26-29 are withdrawn.  
Claim 16 is amended to recite that the coprecipitated graft rubbers are mixed with the P-III etc.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered.
 
Claim Rejections - 35 USC § 103
Claim(s) 16-25 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0092836 (herein Eichenauer) in view of EP 0328960 (herein Zabrocki) and US 2004/0132905 (herein Eichenauer-2).
In setting forth the instant rejection, a machine translation of Zabrocki has been relied upon.  
As to claims 16 and 25, Eichenauer discloses a thermoplastic  molding compositions (paragraphs 1-5, 15, 49 and examples) comprising:
a combination of two graft copolymers referred to in Eichenauer as I) and II) in paragraph 7 and paragraph 8, which have a polybutadiene latex sizes of 230 to 330 nm (paragraph 7) and 340 to 480 nm (paragraph 8) prepared from seed polymerization of a latex have a diameter of 10 to 220 nm (paragraph 11).  The graft copolymers are prepared via emulsion polymerization of styrene and acrylonitrile with an inorganic persalt (e.g. ammonium persulfate and potassium peroxodisulphate, see paragraph 41 and examples) in a weight ratio of 95:5 to 50:50 onto the polybutadiene latexes.  
a graft rubber  (referred to as III, paragraph 9)) obtained by emulsion polymerization with an inorganic persalt (e.g. ammonium persulfate and potassium peroxodisulphate, see paragraph 41 and examples) with styrene and acrylonitrile at 95:5 to 50:50 (paragraph 9) with a polybutadiene latex C with a diameter of 10 to 220  nm (paragraph 11).  
at least one rubber free copolymer matrix of styrene and acrylonitrile at a ratio of 95:5 to 50:50.  
Eichenauer discloses that the amount of I, II and III (P-I and P-II) is 5-50 and the amount of composition F (rubber free copolymer) is 50-95.  See paragraph 13.
Paragraph 34 teaches that PI (from latex A and B) and PII (from latex C) can be prepared in the separately.  The examples illustrate forming PI in one reactor and PII in a separate (e.g. example 10).  The coagulation is performed in an electrolyte aqueous solution with salts (magnesium sulfate) and acids (acetic acid).  See examples.
The limitation of co precipitation of PI and PII followed by mixing with P-III is a process limitation in a product by process claim.  
Further, Zabrocki discloses similar compositions of graft copolymers.  See abstract, paragraph 6 and examples.  Zabrocki discloses that coagulating into powders (precipitating) the latexes together yields high toughness and good processability.  See paragraph 5.  Moreover, Eichenauer-2 teaches that co-precipitation of at least two graft polymers (which includes trimodal compositions of three graft polymers) is advantageous (paragraph 9 of Eichenauer-2) in achieving the desired properties such as less pinholes, good flow and good stress cracking resistance.  See paragraphs 8-9. of Eichenauer-2.  Eichenauer-2 teaches that the graft copolymers are first coprecipiated then mixed with SAN (P-III) and other additives.  See examples. The precipitation is performed in an electrolyte aqueous solution with salts (magnesium sulfate) and acids (acetic acid).  See paragraph 109 of Eichenauer-2 and paragraph 11 of Zabrocki.
Therefore, it would have been obvious at the time of the invention to have modified the composition of Eichenauer via coagulating (precipitating) the graft rubbers together as suggested by Zabrocki and Eichenauer-2 because one would want to improve the toughness and processability (paragraph 5 of Zabrocki) in addition to less 
Also see examples 8-10 in table 1, which have amounts within the claimed ranges.
As to claim 17, see paragraph 38 and examples.
As to claim 18, see paragraphs 24-25 teaching identical amounts for latex A.  Also see examples.
As to claim 19, see paragraphs 26-27 teaching identical amounts for latex B. Also see examples.
As to claim 20, see paragraphs 28-29 teaching identical amounts for latex C. Also see examples.
As to claim 21, see paragraphs 17-19, teaching at least 50 wt% butadiene with the optional additional comonomer being copolymerizable.  Also see examples.
As to claim 22, see the examples, wherein A to B is about 50:50 (e.g. paragraph 116).  Note that all examples are within the claimed range.
As to claim 23, see paragraph 14 teaching identical amounts.  Also see examples.
As to claim 24, see paragraph 37 teaching 15 to 50 parts by weight of styrene and acrylonitrile and 50 to 85 parts by weight of polybutadiene.  Also see examples.
As to claim 30, see paragraph 1-5 and 90 teaching moldings obtained from the composition.
As to claim 31, paragraphs 24-25 teach identical amounts.  Also see examples.
As to claim 32, paragraphs 26-27 teach identical amounts.  Also see examples.
As to claim 33, paragraphs 28-29 teach identical amounts.  Also see examples.
As to claim 34, see paragraph 14 teaching identical amounts.  Also see examples.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant continuous previous arguments, which are readdressed below.

Applicant argues that experimentally, coprecipitation of mixtures of separately prepared graft rubbers P-1 and P-II leads to beneficial results.
However, the results would have been expected as outlined below.
Specifically, Zabrocki discloses that coagulating into powders (precipitating) the latexes together yields high toughness and good processability.  See paragraph 5.  Moreover, Eichenauer-2 teaches that co-precipitation of at least two graft polymers (which includes trimodal compositions of three graft polymers) is advantageous (paragraph 9 of Eichenauer-2) in achieving the desired properties such as less pinholes, good flow and good stress cracking resistance.  See paragraphs 8-9 of Eichenauer-2.   Therefore, the results would have been expected in view of Zabrocki and Eichenauer-2.

Applicant argues that Eichenauer refers to a composition with three different graft copolymers (trimodal), while Zabrocki is directed towards a bimodal (two graft copolymers) with slightly different monomers. 
Specifically, the differences are noted.  Neither reference limits bimodal or trimodal.  Nevertheless, both references are teaching references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, Eichenauer-2 teaches that co-precipitation of at least two graft polymers.  To applicant’s arguments that one would not want to coprecipitate three different particle size (trimodal) compositions by reading Eichenauer-2, this argument appears to be not well grounded.  Again, Eichenauer-2 teaches co-precipitation of at least two graft polymers.  There is no limit to particle size therein.

In response to applicant's argument that one would incorporate all the polymers of Eichenauer-2, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Eichenauer-2 is utilized as a teaching reference and teaches the advantage of co-precipitation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764